                                                                            USDC SDNY
                                                                            DOCUMENT
UNITED STATES DISTRICT COURT
                                                                            ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                                            DOC #:
 JOSE QUEZADA, on behalf of himself and all                                 DATE FILED: 5/13/2021
 others similarly situated,

                           Plaintiff,                              1:21-cv-01241-MKV
                       -against-                                 SCHEDULING ORDER
 DALE ELECTRONICS CORP.,

                           Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       The Court is in receipt of a letter from the parties informing the Court that the parties have

reached a settlement in principle [ECF No. 12]. Accordingly, IT IS HEREBY ORDERED that the

conference scheduled for May 19, 2021 is adjourned. IT IS FURTHER ORDERED that this action

is discontinued without costs to any party and without prejudice to restoring the action to this

Court’s calendar if the Parties are unable to memorialize their settlement in an agreement and if

the application to restore the action is made by June 11, 2021. If no such application is made by

that date, today’s dismissal of the action is with prejudice. See Muze, Inc. v. Digital On Demand,

Inc., 356 F.3d 492, 494 n.1 (2d Cir. 2004).

SO ORDERED.
                                                     _________________________________
                                                     _ ______
                                                     __     __ ___
                                                            __
                                                            ____ _ ____
                                                                      ___________
                                                                               ____
                                                                                  ____
                                                                                    ____
                                                                                       _ ___
                                                                                         __
                                                                                         __
Date: May 13, 2021                                   MARY YK KAY
                                                               AY VYSKOCIL
                                                                   VYS
                                                                    YSKOCI   CIL
                                                                             CI L
      New York, NY                                   United
                                                          d States District
                                                            States Di strict Judge
                                                                    ist
